UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 RITA NORMANTIENE,

                 Plaintiff,

         v.
                                                               Civil Action No. 19-cv-1370 (TSC)
 FRANCIS CISSNA, Director, United States
 Citizenship and Immigration Services,

                 Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Rita Normantiene filed an Application to Adjust Status on May 13, 2015. The

United States Citizenship and Immigration Services (“USCIS”) subsequently denied that

application on the grounds that Normantiene had falsely claimed United States citizenship on an

Illinois Voter Registration Application. Normantiene sued, alleging that the denial of her

application was arbitrary and capricious in violation of the Administrative Procedure Act

(“APA”). ECF No. 1, Compl. Defendant has moved to transfer venue to the United States

District Court for the District of South Carolina. Motion to Transfer, ECF No. 15 (“Def.’s Mot.

to Transfer). Plaintiff opposes the motion. Opposition, ECF No. 16 (“Pl.’s Opp.”). For the

reasons below, the court will GRANT Defendant’s Motion to Transfer.

                                  I.      LEGAL STANDARD

       “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought

. . . .” 28 U.S.C. § 1404(a). “Even if a plaintiff has brought a case in a proper venue, a district

court may transfer it to another district.” Def. Servs., Inc. v. Mayorkas, No. CV 21-1314, 2022


                                             Page 1 of 8
WL 910335, at *2 (D.D.C. Mar. 29, 2022). Courts use a two-step test to determine if a case

should be transferred: whether (1) the action “might have been brought” in the movant’s choice

of forum, and (2) the private and public “interest factors” that weigh in favor of or against

transfer. Ctr. for Env’t Sci., Accuracy & Reliability v. Nat’l Park Serv., 75 F. Supp. 3d 353

(D.D.C. 2014). The movant bears the burden of demonstrating that transfer is proper. Def.

Servs., Inc, 2022 WL 910335, at *2.

                                          II.      ANALYSIS

      A. Where the Action Might Have Been Brought

          Under the first step, an action “might have been brought” against a federal government

defendant where (1) “a defendant in the action resides;” (2) “a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is subject of the

action is situated;” or (3) a “plaintiff resides if no real property is involved in the action.” 28

U.S.C. § 1391(e)(1); Nat’l Park Serv., 75 F. Supp. at 356. Normantiene does not dispute that she

lives in South Carolina. Compl. ¶ 1. Nor does she assert that real property is involved in the

action. See Compl. Therefore, the action might have been brought in the District of South

Carolina. 1




1
    Normantiene appears to argue that she could not successfully bring her claim in the District of
    South Carolina because Fourth Circuit precedent regarding certain denials of applications for
    adjustment of status would require the dismissal of her claim. See Pl.’s Opp. at 2 (citing Lee v.
    U.S. Citizenship & Immigration Servs., 592 F.3d 612, 621 (4th Cir. 2010)). But that argument,
    even if accepted as true, does not change 28 U.S.C. § 1391(e)(1) and § 1404(a), which together
    provide that for purposes of transferring venue in a case not involving real property, the action
    “might have been brought” in the district where plaintiff resides. Whether Normantiene might
    be more likely to face dismissal for other reasons in the transferee district has no bearing on the
    decision to transfer.

                                                Page 2 of 8
   B. Private and Public Interest Factors

       If venue is proper in the transferee district, transfer then rests on whether the

“considerations of convenience and the interests of justice weigh in favor of a transfer.” Defs.

Servs., Inc., 2022 WL 910335 at *3 (internal citation omitted). Courts have broad discretion to

weigh case-specific factors arising from the “private interests of the parties and witnesses” and

the “public interest of justice.” Id. Here, those factors weigh in favor of transfer to the District

of South Carolina.

   1. Private Interest Factors

       Six private interest factors inform the decision to transfer a case: “(1) the plaintiff’s

choice of forum; (2) the defendant’s choice of forum; (3) whether the claim arose elsewhere; (4)

the convenience of the parties; (5) the convenience of the witnesses . . . ; and (6) the ease of

access to sources of proof.” City of W. Palm Beach v. U.S. Army Corps of Eng’rs, 317 F. Supp.

3d 150, 154 (D.D.C. 2018). Here, the first private interest factor may slightly weigh against

transfer, but the remaining factors either weigh in favor of transfer or are neutral.

       The first private interest factor—Normantiene’s choice of the District of Columbia as

forum—scarcely weighs against transfer in this case. Courts typically defer to the plaintiff’s

choice of forum, but “[t]his deference is lessened when,” as here, “the plaintiff does not choose

its home forum.” Id. (internal citations omitted). The plaintiff must demonstrate a “substantial

factual nexus” between its complaint and the choice of forum. City of W. Palm Beach, 317 F.

Supp. at 154; see also Niagara Pres., Coal., Inc. v. Fed. Energy Regulatory Com’n, 956 F. Supp.

2d 99, 105 (D.D.C. 2013) (“A plaintiff seeking to sue federal defendants in this District must

instead demonstrate substantial personalized involvement by a member of the Washington, D.C.




                                             Page 3 of 8
agency in order for the court to conclude that there exist meaningful ties to the District.”)

(internal citation and quotation marks omitted).

       Normantiene’s home forum is the District of South Carolina, and the only factual nexus

that she identifies with the District of Columbia is that the Acting Director of USCIS resides

here. Pl.’s Opp. at 2-3. But the Acting Director’s residence has nothing to do with the

challenged decision itself. Instead, the events giving rise to Normantiene’s complaint largely

occurred in South Carolina—the Charleston Field Office in South Carolina made the decision to

deny Normantiene’s application. Def.’s Mot. to Transfer at 2. Because South Carolina is

Normantiene’s home forum and a substantial part of the events occurred there, Normantiene’s

choice of the District of Columbia weighs only slightly, if at all, against transfer.

       The second private interest factor—the defendant’s choice of forum—unambiguously

favors transfer. USCIS prefers to litigate this case in the District of South Carolina and provides

reasoned support for that choice. Normantiene argues that USCIS’s choice of forum should be

awarded little weight since USCIS maintains a presence and “highly trained counsel” in both

districts. Pl.’s Opp. at 3. But that fact cuts both ways: Because USCIS can competently litigate

this case in either forum, it is entitled to express a preference for either. In any event, it “cannot

be said that [Normantiene] could reasonably claim to be inconvenienced by litigating in [her]

home forum.” Defs. Servs., Inc., 2022 WL 910335 at *4 (internal citation and quotation marks

omitted).

       The third private interest factor—where the claim arose—also favors transfer. “When the

material events that form the factual predicate of a plaintiff's claim did not occur in [her] chosen

forum, transfer is favored.” Ngonga v. Sessions, 318 F. Supp. 3d 270, 275 (D.D.C. 2018). In

cases challenging agency decisions under the APA, claims arise where the agency’s



                                             Page 4 of 8
“decisionmaking process occurred.” McAfee, LLC v. U.S. Citizenship & Immigr. Servs., No. 19-

CV-2981, 2019 WL 6051559, at *1 (D.D.C. Nov. 15, 2019). As noted above, the relevant

decisionmaking took place in the Charleston Field Office in South Carolina. Normantiene

disputes that conclusion, arguing that the denial was based on a “national policy on the

interpretation of § 1182(a)(6)(C)(ii).” Pl.’s Opp. at 3. But Normantiene’s complaint does not

allege a national policy, or anything else to plausibly suggest that the denial of her application

was anything but an individualized decision. See Compl.; Onyeneho v. Allstate Ins. Co., 466 F.

Supp. 2d 1, 4 (D.D.C. 2006) (holding that the court “must assess the transfer motion based on the

case as presented in the complaint”). As a result, the claim’s origins in this case also counsel

transfer.

        The final three factors—convenience of the parties, convenience of the witnesses, and

ease of access to sources of proof—do not weigh in favor of either venue. The parties’

convenience appears to be in equipoise, as USCIS is based in the District of Columbia, while

Normantiene is based in South Carolina. USCIS asserts that South Carolina will be more

convenient for witnesses, Def.’s Mot. to Transfer at 6, but it is unclear whether this case will

even require witnesses, see Pl.’s Opp. at 4, much less “what [any] witness will testify to, the

importance of the testimony to the issues in the case, and whether that witness is willing to travel

to a foreign jurisdiction.” Sheffer v. Novartis Pharms. Corp., 873 F. Supp. 2d 371, 378 (D.D.C.

2012) (internal citation and quotation marks omitted). Indeed, both parties agree that the

evidence in this case will likely be mostly administrative records, which could be easily accessed

in either district. Because these factors do not weigh in favor of either venue, they are neutral as

to transfer.




                                            Page 5 of 8
         On balance, the private interest factors favor transfer. Normantiene’s choice of a non-

home forum is outweighed by USCIS’s opposite choice and the fact that the relevant events and

decisions occurred in South Carolina. And contrary to Normantiene’s assertion, Pl.’s Opp. at 3-

4, the fact that the remaining factors are neutral does not counsel against transfer. Ngonga, 318

F. Supp. 3d at 276 (holding that neutral factors weighed neither in favor of, nor against, transfer).

Accordingly, the private interests at stake here weigh towards transfer.

      2. Public Interest Factors

         Three public interest factors also guide the court’s discretion to transfer: “(1) the

transferee forum’s familiarity with the governing laws . . . ; (2) the relative congestion of the

calendars of the potential transferee and transferor courts; and (3) the local interest in deciding

local controversies at home.” City of W. Palm Beach, 317 F. Supp. 3d at 156. Here, those

factors are either neutral or support transfer.

         The first and second factors do not significantly weigh for or against transfer. Although

Normantiene asserts that, unlike the District of Columbia, the District of South Carolina has “no

recognized expertise with administrative law cases,” federal courts are “presumptively

competent to decide” questions of federal law like Normantiene’s APA claim. Id. As for the

relative congestion of the two districts, neither is clearly the better choice. Courts commonly

measure congestion using the “districts’ median times from filing to disposition or trial.”

Sheffer, 873 F. Supp. 2d at 380 (D.D.C. 2012). The median time from filing to disposition is

longer in the District of South Carolina, 2 but the median time from filing to trial is longer in the

District of Columbia, Def.’s Mot. to Transfer at 7. The conflicting congestion statistics



2
    UNITED STATES DISTRICT COURTS, NATIONAL JUDICIAL CASELOAD PROFILE (2020), available at
    https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2020.pdf.

                                              Page 6 of 8
“essentially cancel one another out.” Sheffer, 873 F. Supp. 2d at 380; see also Bartolucci v. 1-

800 Contacts, Inc., 245 F. Supp. 3d 38, 49 (D.D.C. 2017).

        The third public interest factor—the local interest in deciding local interests at home—

weighs in favor of transfer. “Each state has an interest in redressing the harms of its citizens.”

Sheffer, 873 F. Supp. 2d at 381. Courts have found that states’ interests in deciding local matters

at home may outweigh the national interest, even when a case invokes federal law. See, e.g.,

City of W. Palm Beach, 317 F. Supp. 3d at 156; Nat’l Wildlife Fed’n v. Harvey, 437 F. Supp. 2d

42, 49 (D.D.C. 2006). Here, Normantiene asserts that there are no local interests at stake

because the case does not implicate “South Carolina law” and because the denial of her

application was “not fact-specific to South Carolina.” Pl.’s Opp. at 4. But Normantiene’s

immigration application was denied by the Charleston Field Office, and Normantiene’s action

challenges only the denial of her application, not a national policy. Because the decision

underlying Normantiene’s claim was made in South Carolina, this factor weighs in favor of

transfer.

        While no single private or public interest strongly compels transfer here, and many of the

factors are entirely neutral, the balance of the relevant considerations favors transfer. The

District of South Carolina is where Normantiene lives, where she applied for adjustment of

status, and where USCIS decided to deny that application. That district is accordingly a more

appropriate forum for adjudicating her challenge to that decision than the District of Columbia.




                                            Page 7 of 8
                                III.   CONCLUSION

      The court will therefore GRANT Defendant’s Motion to Transfer Venue, ECF No. 15.



Date: November 7, 2022

                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                       Page 8 of 8